 


 HCON 191 ENR: Directing the Clerk of the House of Representatives to make technical corrections in the enrollment of H.R. 2918.
U.S. House of Representatives
2009-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 191 


September 30, 2009
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make technical corrections in the enrollment of H.R. 2918. 
 
 
That, in the enrollment of the bill (H.R. 2918) making appropriations for the Legislative Branch for the fiscal year ending September 30, 2010, and for other purposes, the Clerk of the House of Representatives shall make the following corrections: (1)In section 158(a) of division B, strike section 158 and insert section 157. 
(2)In section 158(b) of division B, strike section 158 and insert section 157. (3)In section 162 of division B, strike sections 158 through 162 and insert sections 157 through 161. 
 
Clerk of the House of Representatives.Secretary of the Senate.
